Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Objections to the claims
Claim 17 discloses a non-transitory computer readable medium. And claims 17-20 depend on claim 17.  In line 1 of claims 17-20, applicant needs to put “the non-transitory computer readable medium”. Appropriate correction is required.
                                                        Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3; 11; 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (US.Pub.20110167452) in view of Cordray(US.Pub.No.20120033950) and Perlman (US.Pub.No.20110107220) and Nomura(US.Pub.No.20090148133).



providing a catalog view of one or more television series associated with the filter criteria (in response to the user selecting the "VIDEO-ON-DEMAND" option 128 of FIG. 7 or pressing a VOD key on the remote control, the interactive television application may display a video-on-demand vendor selection screen, 0165; 0009; 0124; 0166; providing customizable video-on-demand menus using templates are provided, 0201; 0033);

receiving a selection of a television series from the catalog view(When the user selects an option with highlight region 121 from menu screen 120, the user's selection may be described in information display region 136,0100; user may position highlight region 210 on an option 212 corresponding to a video-on-demand category of interest,0124).

But did not explicitly disclose determining if the television series includes one season; if there is only one season, providing a first digest view of the season; receiving a second selection of an episode of the television series; playing the episode in a series player; wherein the series player 

However, Cordray et al disclose determining if the television series includes one season; receiving a second selection of an episode of the television series; playing the episode in a series player (a user may simply call a toll-free number and instruct the media guidance application to record missed episodes of a series aggregation by saying, "Create series aggregation of The Sopranos Season One., 0009; a season of a program may include 23 episodes. Episodes 1.1-1.11 may have already been originally presented, episode 1.12 is currently being originally presented (i.e., broadcasted), and episodes 1.13-1.23 will be originally presented in the future. At the current time, the media guidance application may receive a user's instruction to create a series aggregation for this program. To create this series aggregation, the media guidance application may record episodes 1.1-1.11 in the manner in which the media guidance application records missed episodes (described below), 0012-0013; 

 wherein the series player is a user interface for providing the content of the episode on the intelligent television; and while the episode is playing, providing a user-selectable device displayable in the series player to navigate to at least one of a next episode or a previous episode in a play order of the television series relative to the episode playing (see fig.8 and fig.10 having user interface for allowing users to navigate among previous episodes and future episodes; 0095; 0110; 0119);

wherein the user-selectable device includes an identification of the episode playing in the series player; wherein the user-selectable device includes a thumbnail representing the at least one of the next episode or the previous episode (episode identification numbers, 0017; see fig.8 and fig.10 for allowing users to navigate among windows or thumbnails representing episodes associated with a season; 0053-0054; 0067; 0096; 0098).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Cordray to modify Baumgartner by introducing season of the video content for the purpose of improving viewing experience by grouping multiple episodes of the video contents together.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Perlman to modify Baumgartner and Cordray by showing frame of video image on a thumbnail for the purpose of improving viewing experience of the users.

And Nomura et al show, in fig.32, a digest view of video content and further disclose display of a digest playback screen on a display apparatus 1030, 0088; a video playback apparatus 2020 for determining a playback segment sequence for performing operations for digest playback of video content, 0095; 0415-417; 0420.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Nomura   to modify Baumgartner and Cordray and Perlman by introducing digest view of the video content for the purpose of improving viewing experience.



Regarding claim 3, Baumgartner et al disclose  wherein the user-selectable device is associated with the playback control(user may access the VOD listings screen by selecting an on-screen menu option on a suitable program guide menu, by pressing a dedicated button on a remote control, or by using other suitable user interface arrangements,0009).

Regarding claim 11, Baumgartner et al disclose an intelligent television system comprising: a memory operable to store video-on-demand (VOD) content; a processor in communication with the memory, the processor operable to: execute a user interface application operable to: receive, by a processor of the intelligent television, a filter criteria (see fig.6 and fig.24 for different types of user interfaces; a user may control the control circuitry 106 using user input interface 118. The user input interface 118 may be any suitable user interface, such as a mouse, trackball, keypad, keyboard, touch screen, touch pad, voice recognition interface, remote control, etc,0098; for filtering out a desired digital television or music channel from a packetized digital data stream,0089;0156;0097;0013);



receive a selection of a television series from the catalog view(When the user selects an option with highlight region 121 from menu screen 120, the user's selection may be described in information display region 136,0100; user may position highlight region 210 on an option 212 corresponding to a video-on-demand category of interest,0124 ).
 
But did not explicitly disclose determine if the television series includes one season; if there is only one season, provide a first digest view of the season; if there is two or more seasons, provide a second digest view of one of the two or more seasons; receive a second selection of an episode of the television series; play the episode in a series player; wherein the series player is a user interface for providing the content of the episode on the intelligent television system; and while the episode is playing, provide a user-selectable device displayable  in the series player to navigate to at least one of a next episode or a previous episode in a play order of the television series relative to the episode playing; wherein the user-selectable device includes an identification of the episode playing in the series player;  wherein the user-selectable device includes a thumbnail representing the at least one of the next episode or the previous episode, wherein the thumbnail is an image associated with content of the at least one of the next 

However, Cordray et al disclose determine if the television series includes one season; receive a second selection of an episode of the television series; play the episode in a series player (a user may simply call a toll-free number and instruct the media guidance application to record missed episodes of a series aggregation by saying, "Create series aggregation of The Sopranos Season One., 0009; a season of a program may include 23 episodes. Episodes 1.1-1.11 may have already been originally presented, episode 1.12 is currently being originally presented (i.e., broadcasted), and episodes 1.13-1.23 will be originally presented in the future. At the current time, the media guidance application may receive a user's instruction to create a series aggregation for this program. To create this series aggregation, the media guidance application may record episodes 1.1-1.11 in the manner in which the media guidance application records missed episodes (described below), 0012-0013; 0047; 0089-0090; option 702 may be the only option provided in display screen 700 (which may appear simply as an overlay) and may allow the user to select one of the pre-determined groupings of episodes, 0094); 

receive a second selection of an episode of the television series; play the episode in a series player; wherein the series player is a user interface for providing the content of the episode on the intelligent television system; and while the episode is playing, provide a user-selectable device displayable  in the series player to navigate to at least one of a next episode or a 

wherein the user-selectable device includes an identification of the episode playing in the series player; wherein the user-selectable device includes a thumbnail representing the at least one of the next episode or the previous episode (episode identification numbers, 0017; see fig.8 and fig.10 for allowing users to navigate among windows or thumbnails representing episodes associated with a season; 0053-0054; 0067; 0096; 0098).



And Perlman et al disclose wherein the thumbnail is an image associated with content of the at least one of the next episode or the previous episode of the television series, and wherein the thumbnail is selectable to navigate to the at least one of the next episode or the previous episode of the television series (see fig.34a to fig.37 l for showing video images on thumbnails; abstract; 0504).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Perlman to modify Baumgartner and Cordray by showing frame of video image on a thumbnail for the purpose of improving viewing experience of the users.

And Nomura et al show, in fig.32, a digest view of video content and further disclose display of a digest playback screen on a display apparatus 1030, 0088; a video playback apparatus 2020 for determining a playback segment sequence for performing operations for digest playback of video content, 0095; 0415-417; 0420.



Regarding claim 16, it is rejected using the same ground of rejection for claim 11.


Claims 4-10; 12-15; 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (US.Pub.20110167452) in view of Cordray (US.Pub.No.20120033950) and Perlman (US.Pub.No.20110107220) and Nomura (US.Pub.No.20090148133) and Gottfeld (US.Pub.No.20120262484).

Regarding claim 4, Ueda to modify Baumgartner and Cordray and Perlman and Nomura et al did not explicitly disclose wherein the playback control is in a footer.

However, Gottfeld et al disclose wherein the playback control is in a footer (see fg.6; Video bar 90 includes a video list 96 that displays a thumbnail list of recently recorded videos. When recording of the video is completed, the video is added to the foremost (left-most) position in video list 96. Video list 96 includes a forward icon 98(1) and a backward icon 98(2) that allow the user to scroll through the videos in the video list, 0053; 0055).



Regarding claim 5, Ueda Baumgartner and Cordray and Perlman and Nomura et al did not explicitly disclose wherein a first user-selectable device thumbnail for the previous episode is provided to a left of the playback control in the footer.

However, Gottfeld et al disclose wherein a first user-selectable device thumbnail for the previous episode is provided to a left of the playback control in the footer (see fig.6 to fig.12; Video bar 90 includes a video list 96 that displays a thumbnail list of recently recorded videos. When recording of the video is completed, the video is added to the foremost (left-most) position in video list 96. Video list 96 includes a forward icon 98(1) and a backward icon 98(2) that allow the user to scroll through the videos in the video list, 0053; 0059).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Gottfeld to modify Baumgartner and Cordray and Perlman and Nomura by introducing progress bar or footer for the purpose of improving viewing experience of the users.



However, Gottfeld et al disclose wherein a second user-selectable device thumbnail for the next episode is provided to a right of the playback control in the footer (see fig.6 to fig.12; Video bar 90 includes a video list 96 that displays a thumbnail list of recently recorded videos. When recording of the video is completed, the video is added to the foremost (left-most) position in video list 96. Video list 96 includes a forward icon 98(1) and a backward icon 98(2) that allow the user to scroll through the videos in the video list, 0053; 0059).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Gottfeld to modify Baumgartner and Cordray and Perlman and Nomura by introducing progress bar or footer for the purpose of improving viewing experience of the users.

Regarding claim 7, Baumgartner et al disclose wherein the playback control includes selections to rewind the episode, forward the episode, play the episode, and pause the episode (allows users to press a pause button during normal television viewing. When the pause button is pressed,0080; Remote control 72 may have function keys 74 and other keys 76 such as keypad keys, power on/off keys, pause, stop, fast-forward and reverse keys, etc,0082;0087; arrangement can support functions such as fast-forward, rewind, pause, play, and record,0093).

 Regarding claim 8, Baumgartner et al disclose wherein the first user-selectable device thumbnail includes a first image associated with content in the previous episode and the second user-selectable device thumbnail includes a second image associated with content in the next episode (see fig.27; screen 386 may include video-on-demand titles 388-394, 0176; vendor may also specify that a particular color scheme be used for the screen or that the vendor's logo be included, 0014).

Regarding claim 9, Baumgartner et al disclose wherein the first and second user-selectable device thumbnails include names for the previous and next episode (see fig.27 from Movie 1 to movie 4).

  Regarding claim 10, Baumgartner and Gottfeld and Perlman and Nomura did not explicitly disclose wherein selecting the first or second user- selectable device thumbnails begins a playback of the previous or next episode.

However, Cordray et al disclose wherein selecting the first or second user- selectable device thumbnails begins a playback of the previous or next episode( Episodes 1.1-1.11 may have already been originally presented, episode 1.12 is currently being originally presented (i.e., broadcasted), and episodes 1.13-1.23 will be originally presented in the future. At the current time, the media guidance application may receive a user's instruction to create a series aggregation for this program. To create this series aggregation, the media guidance application 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Cordray to modify Baumgartner and Perlman and Nomura and Gottfeld by applying technique of re-running previous episodes for the purpose of improving viewing experience of the users with respect to missed programs.

Regarding claim 12,  Baumgartner et al disclose wherein the series player includes a playback control, wherein the user-selectable device is associated with the playback control(see fig.27; user may access the VOD listings screen by selecting an on-screen menu option on a suitable program guide menu, by pressing a dedicated button on a remote control, or by using other suitable user interface arrangements,0009; the user may use right or left cursor keys to navigate to other times (e.g., to direct the interactive television application to display appropriate screens of program listings 143 for different time periods),0105;0113).

But did not explicitly disclose wherein the playback control is in a footer.

However, Gottfeld et al disclose wherein the playback control is in a footer (see fg.6; Video bar 90 includes a video list 96 that displays a thumbnail list of recently recorded videos. When recording of the video is completed, the video is added to the foremost (left-most) position in 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Gottfeld to modify Baumgartner and Cordray and Perlman and Nomura by introducing progress bar or footer for the purpose of improving viewing experience of the users.

Regarding claim 13, Baumgartner et al disclose wherein the playback control includes selections to rewind the episode, forward the episode, play the episode, and pause the episode (allows users to press a pause button during normal television viewing. When the pause button is pressed,0080; Remote control 72 may have function keys 74 and other keys 76 such as keypad keys, power on/off keys, pause, stop, fast-forward and reverse keys, etc,0082;0087; arrangement can support functions such as fast-forward, rewind, pause, play, and record,0093).

But did not explicitly disclose wherein a first user- selectable device thumbnail for the previous episode is provided to a left of the playback control in the footer, wherein a second user-selectable device thumbnail for the next episode is provided to a right of the playback control in the footer.

However, Gottfeld et al disclose wherein a first user- selectable device thumbnail for the previous episode is provided to a left of the playback control in the footer, wherein a second 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Gottfeld to modify Baumgartner and Cordray and Perlman and Nomura by introducing progress bar or footer for the purpose of improving viewing experience of the users.

 Regarding claim 14, Baumgartner et al disclose  wherein the first user- selectable device thumbnail includes a first image associated with content in the previous episode and the second user-selectable device thumbnail includes a second image associated with content in the next episode, and wherein the first and second user-selectable device thumbnails include names for the previous and next episode( see fig.27; screen 386 may include video-on-demand titles 388-394,0176; vendor may also specify that a particular color scheme be used for the screen or that the vendor's logo be included,0014; see fig.27 from Movie 1 to movie 4 ). 

Regarding claim 15, it is rejected using the same ground of rejection for claim 10.
Regarding claim 17, it is rejected using the same ground of rejection for claim 12.



Regarding claim 19, it is rejected using the same ground of rejection for claim 14.

Regarding claim 20, it is rejected using the same ground of rejection for claim 15.

                                                                Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JEAN D SAINT CYR/Examiner, Art Unit 2425 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425